
	

113 S2373 IS: To authorize the appropriation of funds to the Centers for Disease Control and Prevention for conducting or supporting research on firearms safety or gun violence prevention.
U.S. Senate
2014-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2373
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2014
			Mr. Markey (for himself, Mr. Schatz, Mrs. Gillibrand, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To authorize the appropriation of funds to the Centers for Disease Control and Prevention for
			 conducting or supporting research on firearms safety or gun violence
			 prevention.
	
	
		
			1.
			Funding for research by CDC on firearms safety or gun violence prevention
			There is authorized to be appropriated to the Centers for Disease Control and Prevention
			 $10,000,000 for each of fiscal years 2015 through 2020 for the purpose of
			 conducting or supporting research on firearms safety or gun violence
			 prevention under the Public Health Service Act (42 U.S.C. 201 et seq.).
			 The amount authorized to be appropriated by the preceding sentence is in
			 addition to any other amounts authorized to be appropriated for such
			 purpose.
		
